MATTHIAS, J.
Where a village, council, having ascertained and declared that a vacancy existed in that body by reason of the fact that a member elect had died without qualifying as required by Section 4242, General Code, filled the vacancy pursuant to the provisions of Section 4236, General Code, such appointment is valid and *374¡effective, and Quo Warranto will not lie in favor of one who had been appointed to fill the previous unexpired term of such deceased member.
Writ denied.
Marshall, C. J., Robinson, Jones, Day and Allen, JJ., concur. Wanamaker, J., not participating.